DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-41 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-11, 14 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (Pub. No.: US 2016/0001781 A1).

Regarding claim 1, Fung teaches a movable carrier auxiliary system, comprising: 
a driver state detecting device comprising a physiological state detecting module (Fig. 3, Fig. 6, monitoring systems 300, 612), a storage module (Fig 1B, memory 110 and disk storage 112, Fig. 6, memory 608), and an operation module (Fig, 1B, Fig. 6, processor 604); 
wherein the physiological state detecting module is adapted to detect at least one physiological state of a driver (para [0272]-[0274], the monitoring systems detects the driver’s physiological information, such as heart rate, blood pressure, blood alcohol content and etc.);  the storage module is disposed in a movable carrier and stores at least one allowable parameter corresponding to the at least one physiological state (para [0632], the vehicle stores the threshold values); the operation module is disposed in the movable carrier and is electrically connected to the physiological state detecting module and the storage module (Fig. 6, the processor is connected to the monitoring system and to the memory) to detect whether the at least one physiological state of the driver exceeds the at least one allowable parameter or not, and to correspondingly generate a detection signal (Fig. 72, para [0295], “However, when the biological data associated with at least one footprint deviates beyond a predetermined threshold from the biological data associated with the other footprints, computing device 500 may determine that the occupant is in a drowsy state. For example, in the exemplary embodiment, a heart rate and/or blood flow rate that is slower and/or is less than an average heart rate and/or blood flow rate by a predetermined amount may indicate drowsiness of the occupant.”); and 
a warning device which is electrically connected to the operation module and is adapted to generate a warning message when the detection signal that the at least one physiological state of the driver exceeds the at least one allowable parameter is received (Fig. 72, steps 7206-7210, Fig. 79-80. The vehicle provides audio, visual and control assistance based on the physiological state of the driver).  

Regarding claim 2, Fung teaches the movable carrier auxiliary system of claim 1, further comprising a control device which is disposed on the movable carrier and is electrically connected to the operation module and the storage module (Fig, 2, Fig. 22, vehicle system 2206), wherein the storage module further stores a plurality of operating modes corresponding to whether the at least one physiological state of the driver exceeds the at least one allowable parameter or not; the control device correspondingly reads one of the operating modes from the storage module to control the movable carrier based on the detection signal that whether the at least one physiological state of the driver exceeds the at least one allowable parameter or not (Fig. 66, Fig. 87, Fig. 118. The vehicle determines a driver state index based on the driver’s physiological information and to provide a corresponding control based on the driver’s state index).  

Regarding claim 9, Fung teaches the movable carrier auxiliary system of claim 1, further comprising a warning member electrically connected to the warning device for correspondingly generating light, sound, vibration, or physical touch the driver when the warning device sends the warning message (Fig. 70-75, display screen 7002, speaker 7004, and tactile stimulator 168).  

Regarding claim 10, Fung teaches the movable carrier auxiliary system of claim 1, further comprising a displaying device electrically connected to the warning device for displaying the warning message (Fig. 71, display screen 7002).  

Regarding claim 11, Fung teaches the movable carrier auxiliary system of claim 10, wherein the warning message is displayed on the displaying device as an image, a text, or both of the image and the text (Fig. 71, warning text 7002, Fig. 137A, warning image 13708).  

Regarding claim 14, Fung teaches the movable carrier auxiliary system of claim 1, wherein the physiological state detecting module is disposed on a wearable device of the driver, so that the physiological state detecting module enters or leaves the movable carrier along with the driver (para [0276], “Moreover, in some cases, the bio-monitoring sensor 180 can be a portable sensor that is worn by a driver, associated with a portable device located in proximity to the driver, such as a smart phone (e.g., the portable device 122) or similar device, associated with an article of clothing worn by the driver or integrated into the body of the driver (e.g. an implant).”).  

Regarding claim 33, Fung teaches the movable carrier auxiliary system of claim 1, further comprising an update module electrically connected to the storage module for updating the at least one allowable parameter stored in the storage module (para [1053], “In another embodiment, the threshold, the first driver state threshold, the second driver state threshold and the third driver state threshold is determine and/or modified based on learned baseline data associated with the driver. In a further embodiment, the threshold, the first driver state threshold, the second driver state threshold and the third driver state threshold are determine and/or modified based on normative data for other drivers with similar characteristics of the driver. In still another embodiment, the threshold, the first driver state threshold, the second driver state threshold and the third driver state threshold is determine and/or modified based on a pattern of monitoring information over a period of time associated with the driver. In some embodiments, the first driver state threshold, the second driver state threshold and the third driver state threshold is determined and/or modified based on monitoring information indicating an inattentive driver.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (Pub. No.: US 2016/0001781 A1) in view of Berg-Neuman (Pat. No.: US 9,775,565 B1).

Regarding claim 3, Fung teaches the movable carrier auxiliary system of claim 2, wherein the vehicle has a blood alcohol sensor to determine whether the driver is intoxicated or nor but fails to further comprising a starting device electrically connected to the control device, wherein the driver starts or turns off a power system of the movable carrier by manipulating the starting device; when the movable carrier is in a state that the power system is turned off, and the driver is about to start the power system via the starting device, and the control device receives the detection signal that the at least one physiological state of the driver does not exceed the at least one allowable parameter, the control device controls the movable carrier in one of the operating modes that allows the movable carrier to be started by the power system; when the movable carrier is in a state that the power system is turned off, and the driver is about to start the power system via the starting device, and the control device receives the detection signal that the at least one physiological state of the driver exceeds the at least one allowable parameter, the control device controls the movable carrier in one of the operating modes that disallows the movable carrier to be started by the power system.  
However, in the same field of vehicle system, Berg-Neuman teaches an alcohol ignition interlock that determines whether the driver is intoxicated or not before it allows or disallows the driver to start ignition. See Fig. 8 and Col. 2 lines 1-4, “For example, the invention provides an alcohol ignition interlock system and method by which an operator under the influence of alcohol is prevented from starting and operating the immobile vehicle equipped with the system.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s vehicle with an alcohol ignition interlock to determine the driver’s physiological state before starting the vehicle to improve safety.

Regarding claim 4, the combination teaches the movable carrier auxiliary system of claim 3, but fails to expressly teach wherein the physiological state detecting module is disposed on the starting device.
	However, Fung in the combination teaches the physiological sensors, such as the blood alcohol sensor, could be disposed in any portion of the vehicle.  See paras [0275]-[0276], “Generally, a bio-monitoring sensor could be disposed in any portion of a motor vehicle. In some cases, a bio-monitoring sensor could be disposed in a location proximate to a driver. For example, in one embodiment shown in FIG. 1A, the bio-monitoring sensor 180 is located within or on the surface of the vehicle seat 168, more specifically, the seat back support 172. In other embodiments, however, the bio-monitoring sensor 180 could be located in any other portion of the motor vehicle 100, including, but not limited to: a steering wheel (e.g., the touch steering wheel 134), a headrest (e.g., the headrest 174), a seat belt (e.g., the seat belt 176), an armrest, dashboard, rear-view mirror as well as any other location.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s at least one of the physiological sensors to be disposed at the ignition button since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 5, the combination teaches the movable carrier auxiliary system of claim 4, wherein the starting device is disposed in the movable carrier (Col. 8 lines 15-17,  “A vehicle equipped with the system could not be started if the monitoring device sensing elements sense driver BAC such as >0.05 BAC (% by vol.),”. The vehicle is equipped with the ignition button).  

Regarding claim 6, Fung in the combination teaches the movable carrier auxiliary system of claim 3, wherein when the movable carrier is in a state that the power system starts, and the control device receives the detection signal that at least one of the physiological state of the driver exceeds the at least one allowable parameter for a predetermined time, the control device controls the movable carrier in one of the operating modes that the movable carrier is automatically driven (Fig. 132, para [0884], “For example, when the driver state index is 1 or 2, the control type can be set to “no control.” In these situations, the ECU 12902 may not adjust the operation of any of vehicle systems 126. When the driver state index of the driver is 3, which can indicate that the driver is somewhat drowsy, the ECU 12902 can set the control of one or more of the vehicle systems 126 to “partial control.” In the partial control mode, the control of one or more vehicle systems 126 can be slightly modified to help enhance drivability. When the driver state index of the driver is 4, which can indicate that the driver is very drowsy or even asleep, the ECU 12902 can set the control of one or more of the vehicle systems 126 to “full control.” In the “full control” mode, the ECU 12902 can substantially modify the control of one or more of the vehicle systems 126.”).  

Regarding claim 7, Fung in the combination teaches the movable carrier auxiliary system of claim 6, further comprising a vehicle state detecting device which is disposed on the movable carrier and is adapted to detect a movement state of the movable carrier and correspondingly generates a state signal (Fig. 128, step 12806); wherein the control device is electrically connected to the vehicle state detecting device, thereby to control the movable carrier in one of the operating modes that the movable carrier is automatically driven based on the state signal (Fig. 128, step 12814).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fung (Pub. No.: US 2016/0001781 A1) in view of Walsh (Pub. No.: US 2016/0052391 A1).

Regarding claim 8, Fung teaches the movable carrier auxiliary system of claim 1, but fails to teach wherein the storage module further stores at least one emergency contact information; the warning device is electrically connected to the storage module, thereby to send the warning message to the at least one emergency contact information.  
However, in the same field of vehicle system, Walsh teaches a vehicle is configured to determine whether the driver is drowsy or not and to transmits an alert to an emergency contact if the driver is drowsy. Fig. 1, and para [0048], “In some implementations, user device 210 may respond in one or more of a variety of ways, such as alerting driver 510 with an audio signal, providing directions to a nearby rest stop, activating a braking system of the vehicle, activating a radio or other media device of the vehicle, communicating a warning to other drivers that driver 510 in their vicinity is driving while drowsy, contacting a guardian, an emergency contact, an employer, and/or law enforcement, etc.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s vehicle to store emergency contact information and to alert the emergency contact based on the driver’s physiological state to improve safety.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fung (Pub. No.: US 2016/0001781 A1) in view of Lee (Pub. No.: US 2010/0201816 A1).

Regarding claim 12, Fung teaches the movable carrier auxiliary system of claim 10, but fails to expressly teach wherein the displaying device is a vehicle electronic rear-view mirror.
However, in the same field of vehicle system, Lee teaches a rearview mirror configured to display warning to alert the driver. See Figs. 15-23, para [0082], “Depending on the system interfaces, the display can provide the driver with various types of warnings for alerting the driver of an unintentional roadway departure or provide drowsy driver alerts by monitoring irregular driving patterns associated with drowsiness.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s vehicle with a rearview mirror configured to display warning messages to improve awareness. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fung (Pub. No.: US 2016/0001781 A1) in view of Lee (Pub. No.: US 2010/0201816 A1) as applied to claim 12, and further in view of VanderPloeg (Pub. No.: US 2016/0035273 A1).

Regarding claim 13, the combination teaches the movable carrier auxiliary system of claim 12, but fails to expressly teach wherein the displaying device comprises: 
a first transparent assembly having a first incidence surface and a first exit surface, wherein an image enters the first transparent assembly via the first incidence surface, and is emitted via the first exit surface; 
a second transparent assembly disposed on the first exit surface, wherein a gap is formed between the second transparent assembly and the first transparent assembly; the second transparent assembly comprises a second incidence surface and a second exit surface; the image is emitted to the second transparent assembly from the first exit surface and is emitted via the second exit surface; 
an electro-optic medium layer disposed in the gap and formed between the first exit surface of the first transparent assembly and the second incidence surface of the second transparent assembly; 
at least one transparent electrode disposed between the first transparent assembly and the electro-optic medium layer; 
at least one reflective layer, wherein the electro-optic medium layer is disposed between the first transparent assembly and the at least one reflective layer; 
at least one transparent conductive layer disposed between the electro-optic medium layer and the at least one reflective layer; 
at least one electrical connector electrically connected to the electro-optic medium layer, wherein the at least one electrical connector transmits an electrical energy to the electro-optic medium layer to change a transparency of the electro-optic medium layer; and 
at least one control member electrically connected to the at least one electrical connector, wherein when a luminance of the image exceeds a certain luminance, the at least one control member controls the at least one electrical connector to supply the electrical energy to the electro-optic medium layer.
However, in the same field of rearview mirror, VanderPloeg teaches wherein the displaying device (rearview mirror 14, 16) comprises: 
a first transparent assembly (Fig. 4B, first transparent element 54) having a first incidence surface (Fig. 4B, front side 54a) and a first exit surface (Fig. 4B, rear side 54b), wherein an image enters the first transparent assembly via the first incidence surface, and is emitted via the first exit surface (Fig. 4B and para [0028], the image enters from the driver/front side to the rear side); 
a second transparent assembly disposed on the first exit surface (Fig 4B, second transparent element 56), wherein a gap is formed between the second transparent assembly and the first transparent assembly (Fig. 4B show a gap between the first and second transparent elements 54, 56); the second transparent assembly comprises a second incidence surface and a second exit surface (Fig. 4B, 56a and 56b); the image is emitted to the second transparent assembly from the first exit surface and is emitted via the second exit surface (Fig. 4B, the image is projected from the driver to the first transparent element 54 then to the second transparent element 56); 
an electro-optic medium layer disposed in the gap and formed between the first exit surface of the first transparent assembly and the second incidence surface of the second transparent assembly (Fig. 4B, electrochromic element 62, para [0035]); 
at least one transparent electrode disposed between the first transparent assembly and the electro-optic medium layer (Fig. 4B, electroluminescent element 60, para [0031], “Referring again to FIGS. 3A and 3B, the electroluminescent element 60 is configured of a transparent material such that the light reflected in the viewing direction passes through the electroluminescent element 60.”. The element 60 is between the first element 54 and element 62); 
at least one reflective layer, wherein the electro-optic medium layer is disposed between the first transparent assembly and the at least one reflective layer (Fig. 4B, reflective element 64. Element 62 is between the first element 54 and the reflective element 64); 
at least one transparent conductive layer disposed between the electro-optic medium layer and the at least one reflective layer (para [0036], “An additional transparent electrode may be deposited on the second surface 56b or a first surface 64a of the reflective element 64.”. The transparent electrode is located at the front/first surface 64a of the reflective element 64 which is between the element 62 and reflective element 64); 
at least one electrical connector electrically connected to the electro-optic medium layer, wherein the at least one electrical connector transmits an electrical energy to the electro-optic medium layer to change a transparency of the electro-optic medium layer; and 
at least one control member electrically connected to the at least one electrical connector, wherein when a luminance of the image exceeds a certain luminance, the at least one control member controls the at least one electrical connector to supply the electrical energy to the electro-optic medium layer (Fig. para [0035], “The electrochromic element 62 may comprise an electrochromic material configured to change in transparency in response to a dimming signal from the controller. As discussed previously, the dimming signal may be sent by the controller in response to a detection of a glare light from a light sensor.” and para [0036], “In this configuration, the electrochromic element 62 is in communication with the controller such that the controller is operable to control the transparency and corresponding brightness of the light reflected from the display device 14”. The controller changes the transparency of the electrochromic element 62 in response to the excessive brightness).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung’s rearview mirror with VanderPloeg’ rearview mirror to reduce glare and to improve safety.

Allowable Subject Matter
Claims 15-32 and 34-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kronberg (Pub. No.: US 2015/0216466 A1) teaches a system and method to determine the operational state of a driver by detecting at least one of physiological data of the driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685